DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please cancel claims 1-11.

Allowable Subject Matter
Claims 12-21 are allowed.


The following is the reason for allowance of claim 12, pertinent arts do not alone or in combination disclose: a support substrate including an active area and a non-active area; a plurality of first substrates on the support substrate in the active area, each of the plurality of first substrates including: a transistor; a planarizing layer on the transistor; and a connection line on the planarizing layer connected to the transistor; and a plurality of second substrates on the support substrate in the non-active area, wherein a distance between respective substrates of the plurality of first substrates in an outermost region of the active area and respective substrates of the plurality of second substrates in the non-active area is greater than a distance between respective substrates of the plurality of first substrates in the active area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheon et al (US Patent No. 9287341), Lu et al (US Pub No. 20190207131), Wu (US Pub No. 20190393278), Lee et al (US Pub No. 20160104756), Niu et al (US Pub No. 20210134196).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895